DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Regarding the rejection of claim(s) 1-4,6-13 and 14-19 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1,3-4,6 and 8 of U.S. Patent No. 10,574,615 B2, the rejection is withdrawn because the terminal disclaimer filed on 02/19/2021 and recorded in the IFW (DIST.E.FILE) disclaiming the terminal portion of any patent granted on reference U.S. Patent No. 10,574,615 B2 is accepted. The terminal disclaimer was approved on 02/19/2021 and recorded in the IFW (DISQ.E.FILE).

	Regarding the rejection of claim(s) 17-20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The rejection is withdrawn because applicant has amended the claims to comply with proper dependent form.
	Claims 1-3,9-11 and 16-19 are amended.
	Claims 1-20 are pending.
Response to Arguments
Applicant’s Arguments (Examiner’s Emphasis – Bold and Underline)
Argument 1: (Summary of pages 7-10)

Carolan does not teach determining, based on the type metadata, a location for inserting the first class object into a view of the email messages, as recited by amended claim 1. Instead, Carolan explicitly distinguishes navigation panel 110 from list view 105, which includes only incoming emails. See, Carolan, at Figs. 1 and 1A and para. [0044]. Carolan further distinguishes list view 105 from task list view 205. See, e.g., Carolan, at para. [0051] (“FIG. 2A illustrates a portion of an illustrative user interface in a task mode, showing the current day's tasks in a task list view 205. For example, if there are two tasks due today then the task list view shows the two tasks. Each task in the listing includes a task title and an expanded view of selected task may be provided. FIG. 2B illustrates an all task view, showing a list of all tasks. FIG. 2C shows a view of tasks designated as important or otherwise having a high priority. Similarly, FIG. 2D illustrates a project view, showing all projects and an example of a read later folder. In this example, the project view is an “all projects” view. More generally, individual aspects of projects may be displayed in different types of project views.”)

Response:

Examiner respectfully disagrees.
In particular, consistent with cited support for applicant’s claim amendment, Fig 3A, [0039] of the written description, Carolan, Figs. 36 – Fig. 42, [0177-0186], explicitly disclose determining, based on the type metadata, a location for inserting the first class object into a view of the email messages. FIG. 36 of Carolan discloses a screen shot that illustrates a user interface of an email inbox having a TODAY panel 3605 (far left), an inbox list and a task list/first class object list. In this view, a user selects a priority level/metadata, using either shortcut commands or by selecting a tab button or pull down menu. The priority level/metadata of an email is used to determine the location in the inbox where a task generated from the subject of an email is inserted. The email subject is converted into a task with a "must do" priority level, a due date, and comments (metadata used to determine the priority level of the task, each task’s position or location in the email is determined by the priority level assigned to the task, thus determining the location where the task is inserted in the email). FIG. 37 illustrates the task generated from the email of FIG. 36, with the task name appearing in the toolbar along with the priority level. FIG. 38 illustrates additional fields in the toolbar to 

Argument 2: (Summary of pages 10-12)
Applicant argues that Chen in view of Carolan fails to teach integrating first class objects with email messages in an email inbox of an email client as cited by amended claim 16.

Response:
Examiner respectfully disagrees.
In particular, see Examiner’s detailed response to argument 1.
Furthermore, Carolan explicitly discloses integrating first class objects with email messages in an email inbox of an email client. In FIG. 36 Carolan discloses a screen shot that illustrates a user interface of an email inbox having a TODAY panel 3605 (far left), an inbox list and a task list. In this view, a user selects a priority level/metadata, using either shortcut commands or by selecting a tab button or pull down menu. The email subject is converted into a task/a first class object with a "must do" priority level, a due date, and comments. The task/first class object generated from the subject of an email is integrated into the user’s email inbox and based on the priority level/metadata of the task/object a location where the object is to be integrated is determined. Task with high priority are integrated in a location higher that task that is assigned a lower 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,4-5,7,9-10,12-13,15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 8,639,552 B1), in view of Carolan et al. (US 2014/0082521 A1).

Regarding claim 1, Chen discloses a computer-implemented method for integrating first class objects (Task) with email messages in an email inbox of an email client (Fig. 12 – User 1’s inbox-outbox interface 1200) (Chen fig. 12, Col. 13 lines 5- 29, discloses a centralized user inbox and outbox interface 1200, which includes an integrated interface module 348 that is configured to enable store and manage objects such as task, documents, messages, requests, reports) the method comprising:

creating a first class object (Create Task) from the object data (Fig. 2C – 223) (Chen Fig. 1, Step 483, discloses that if a decision is made in block 481 is determined that task information and task recipient(s) information is identified, then the method proceeds to a block 483, in which a task is created based (First class object created) on the identified task information (Fig. 2C -223). The server can therefore store the task content data, the task participant information, and any other data associated with the task),
wherein the first class object comprises a type having a type (Task) metadata associated (Meet with Vendor) with the first class object (Chen Fig. 12, Col. 36, lines 21-35 discloses under the object type tab 1211 in the inbox, the object type is for Task 1 is Task); and
Chen did not explicitly disclose determining, based on the type metadata, a location for inserting the first class object into a view of the email messages.
Carolan discloses determining, based on the type metadata, a location for inserting the first class object into a view of the email messages.

determining, based on the type metadata, a location for inserting the first class object into a view of the email messages (Carolan, Figs. 36 – Fig. 42, [0177-0186], discloses a screen shot that illustrates a user interface of an email inbox having a TODAY panel 3605 (far left), an inbox list and a task list. In this view, a user selects a priority level/metadata, using either shortcut commands or by selecting a tab button or pull down menu. The priority level/metadata of an email is used to determine the location in the inbox where a task generated from the subject of an email is inserted. The email subject is converted into a task with a "must do" priority level, a due date, and comments (metadata used to determine the priority level of the task and used to determine the location where the task is inserted). FIG. 37 illustrates the task generated from the email of FIG. 36, with the task name appearing in the toolbar along with the priority level. FIG. 39 illustrates user triaging by date, by selecting metadata for today, tomorrow, and in 7 days. FIGS. 36-40, further disclose a today list which is calendar-like element that has both existing appointments for the day, as well as the ability to drag tasks into the white space between appointments).
Chen and Carolan are analogous because both teachings are from the same field of endeavor with respect to managing the exchange of first class objects between network devices.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Carolan into the method by Chen, thereby enabling the integration of email and task management such that an email can be converted to a task, including one-click option 

Regarding claim 2, Chen and Carolan discloses the computer-implemented method of claim 1, further comprising inserting the first class object (Task) at the location (Carolan, Figs. 36 – Fig. 42, [0177-0186], discloses In FIG. 36 Carolan discloses a screen shot that illustrates a user interface of an email inbox having a TODAY panel 3605 (far left), an inbox list and a task list. In this view, a user selects a priority level/metadata, using either shortcut commands or by selecting a tab button or pull down menu. The email subject is converted into a task/a first class object with a "must do" priority level, a due date, and comments. The task/first class object generated from the subject of an email is integrated into the user’s email inbox and based on the priority level/metadata of the task/object a location where the object is to be integrated is determined. Task with high priority are integrated in a location higher that task that is assigned a lower level of priority. FIG. 38 illustrates additional fields in the toolbar to add additional metadata to the task (e.g., due, snooze, project, and comments). FIG. 39 illustrates user triaging by date, by selecting metadata for today, tomorrow, and in 7 days. The tasks are sorted based their priority levels and placed in the email inbox of an email client. FIGS. 36-40, further disclose a today list which is calendar-like element that has both existing appointments for the day, as well as the ability to drag tasks into the white space between appointments/placing the first class object in the email client).
The motivation to combine is similar to that of claim 1.

Regarding claim 4, Chen and Carolan discloses the computer-implemented method of claim 1, wherein the first class object (Message 2) comprises a command set (Object Content 1213) (Chen Fig. 12, Col. 36, lines 42-49, discloses an object listed as Message 2, which has an object type 1211 of “Message”, the content listed in the object content field 1213 of Message 2 is from another user, Mary, asking User 1 (John) to call (command) Mary ASAP regarding an upcoming meeting).
The motivation to combine is similar to that of claim 1.

Regarding claim 5, Chen and Carolan discloses the computer-implemented method of claim 4, wherein the command set comprises at least one of the following: a command for initiating an action (another user, Mary, asking User 1 (John) to call (command) Mary ASAP regarding an upcoming meeting), a command for modifying the first class object, and a command for injecting the first class object into a new location (edit or revise by the due date of Feb. 1, 2013) (Chen Fig. 12, Col. 36, lines 36-49, discloses an object listed as Message 2, which has an object type 1211 of “Message”, the content listed in the object content field 1213 of Message 2 is from another user, Mary, asking User 1 (John) to call (command) Mary ASAP regarding an upcoming meeting. Thus Mary is issuing a command for John to initiate an action/call. Where Document 3 is the object, the object document includes a spreadsheet of User 1's accounts receivable, while the status field 1215 indicates that Document 3 is pending for User 1 to edit or revise by the due date of Feb. 1, 2013/a command for injecting the first class object into a new location).
The motivation to combine is similar to that of claim 1.

Regarding claim 7, Chen and Carolan discloses the computer-implemented method of claim 1, wherein the type metadata includes at least one of a last modified time, a due date, an event start date, a recurring date, a complete date, a time estimate, and an activity date (Carolan [0044,0177], Fig. 1, discloses a user interface 100 showing a list view 105 on incoming emails. A navigation panel 110 (detailed view in FIG. 1A) includes a consolidated view of both an email inbox 115, and also a task view box 120 listing a task count of tasks. The tasks may be further categorized and listed by one or more factors, such as whether the tasks are important, and whether the tasks are due today. Thus, the position of a task in a task list will depend on its metadata/priority or due date).
The motivation to combine is similar to that of claim 1.

Regarding claim(s) 9-10,12-13 and 15, see similar rejections of claims 1-2,4-5 and 7, respectively, where the device is taught by the method. 
Regarding claim(s) 16-17 and 19-20, see similar rejections of claims 1-2 and 4-5, respectively, where the system is taught by the method. 

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 8,639,552 B1), in view of Carolan et al. (US 2014/0082521 A1), further in view of Ezra et al. (US 2011/0282706 A1).

Regarding claim 6, Chen and Carolan discloses the computer-implemented method of claim 1, but did not explicitly disclose further comprising sending a request for the object data (Target/completion date of a task) to the data source (task owner).
Ezra discloses sending a request for the object data to the data source (Ezra [0113; 0117] discloses a request from sent from an individual assigned to perform a task to a task owner to move the target date/completion date of the task to a new date. The owner who is responsible for setting the target date for the task can either approve or disapprove of moving the target/completion date. If the date move request is the approved, the target date is changed and the task performer is notified, [0113]. The task owner and the task performer communicate/exchange notification through email/inbox, [0117]).
Chen, Carolan and Ezra are analogous because these teachings are from the same field of endeavor with respect to managing the exchange of first class objects between network devices.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Ezra into the method by Chen and Carolan, thereby enabling the use of organizational management tool to dictate specific task flow properties and connectivity characteristics between nodes, as well as data access of nodes to a main database. Each node employs a special visual interface (VI) which updates nodes regarding statuses and processes in the system, Ezra, [Abstract].

Regarding claim(s) 14, see similar rejections of claim(s) 6, where the device is taught by the method. 

Claim(s) 3,11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 8,639,552 B1), in view of Carolan et al. (US 2014/0082521 A1), further in view of Rebert et al. (US 2007/0130365 A1).

Regarding claim 3 Chen and Carolan discloses the computer-implemented method of claim 1, further  but did not explicitly disclose comprising receiving, at the email client, an email message from an email server via a simple mail transfer protocol (SMTP) of the email server, wherein receiving, at the email client, the object data from the data source comprises receiving the object data via an application programming interface (API) of the data source, and wherein the SMTP of the email server is distinguished from the API of the data source.
Rebert discloses receiving, at the email client, an email message from an email server via a simple mail transfer protocol (SMTP) of the email server (email server 404) (Rebert, Fig. 4, [0028] discloses a DocTrans with MIME support, such as for using email with a DocTrans module. Flexible routing based on DocTrans permits simple mail transport protocol (" SMTP") services for email operating with the RightFax server to transmit an email document 402 (First class object) between DocTrans modules associated with RightFax servers directly, then into a client inbox (e.g., Microsoft.RTM. Outlook.RTM.) 408 on a RightFax client machine via an Intranet 406 and an email server 404),

Chen, Carolan and Rebert are analogous because both teachings are from the same field of endeavor with respect to managing the exchange of a first class object between network devices.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Rebert into the method by Chen and Carolan, thereby interacting with document routing rules and workflow requirements with respect to a received document and manage content flow between network nodes or devices, Rebert, [Abstract].
Regarding claim(s) 11 and 18, see similar rejections of claim 3, where the device and the system, respectively, are taught by the method. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 8,639,552 B1), in view of Carolan et al. (US 2014/0082521 A1), further in view of Hailpern et al. (US 2016/0241499 A1).

Regarding claim 8, Chen and Carolan discloses the computer-implemented method of claim 1, but did not explicitly disclose further comprising rendering a reading pane version of at least the first class object in the user interface to the email client.
Hailpern discloses rendering a reading pane version (reading pane 130b) of at least the first class object (Task) in the user interface to the email client (Hailpern, Fig. 1, [0015], discloses a reading pane 130b for the user to see a list of emails in the inbox 120 and the content of an email in the list, and an actions pane 130c listing tasks that a user may perform on an email, such as, a delete task 140a, a reply task 140b, a reply-all task 140c, and a forward task 140d).
Chen, Carolan and Hailpern are analogous because both teachings are from the same field of endeavor with respect to managing first class objects in a user’s inbox.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Hailpern into the method by Chen and Carolan, thereby enabling the inclusion of an attachment into an email, where the attachment summarizes the contents of the body of the email to reduce the reading time and enhance the user experience, Hailpern, [Abstract].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673.  The examiner can normally be reached on 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/D.F.D/Examiner, Art Unit 2443 

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443